Case 1:20-cv-01006-GHW Document 121-2 Filed 07/02/21 Page 1 of 8




                         Exhibit 2
       Case 1:20-cv-01006-GHW Document 121-2 Filed 07/02/21 Page 2 of 8




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

WHITESTONE CONSTRUCTION CORP.,                      )
                                                    )
       Plaintiff,                                   )
                                                    )   No. 20 - cv - 1006
v.                                                  )
                                                    )
YUANDA USA CORPORATION,                             )
                                                    )
       Defendant.                                   )


                    DECLARATION OF MINGHUA TAN IN SUPPORT OF
                     YUANDA’S MOTION FOR SUMMARY JUDGMENT

       I, Minghua (“Charles”) Tan, pursuant to 28 U.S.C. 1746, state and attest as follows:

       1.      I am employed by Yuanda USA Corporation (“Yuanda”). I submit this

declaration in support of Yuanda’s Motion for Summary Judgment (“Motion”).

       2.      I am familiar with the facts and documents identified in this Declaration, and if

asked I can testify as to the authenticity of the documents identified herein.

       3.      I started working at Yuanda in 2012, and during my employment with Yuanda, I

have used the email address of Charles_Tan@126.com.

       4.      Attached hereto as Exhibit 3 is a true and accurate copy of Whitestone

Construction Corp. Purchase Order No. 13-0139-002 (“Purchase Order”).

       5.      Attached hereto as Exhibit 4 is a true and accurate copy of the first four pages of a

March 6, 2018 email, on which I am copied.

       6.      Attached hereto as Exhibit 5 is a true and accurate copy of a March 17, 2018

email, on which I am copied

       7.      Attached hereto as Exhibit 6 is a true and accurate copy of the first twelve pages,

plus the attachments, of a July 20, 2018 email, on which I am copied.
         Case 1:20-cv-01006-GHW Document 121-2 Filed 07/02/21 Page 3 of 8




          8.        Attached hereto as Exhibit 7 is a true and accurate copy of Whitestone’s Proposed

Change Order No. 98 (“PCO #098”), dated November 27, 2018, which Whitestone provided

Yuanda.

          9.        Attached hereto as Exhibit 8 is a true and accurate copy of Whitestone’s Notice of

Dispute, which Whitestone provided Yuanda on May 7, 2018.

          10.       Attached hereto as Exhibit 9 is a true and accurate copy of Whitestone’s

Description of Dispute, which I received from Whitestone.

          11.       Attached hereto as Exhibit 10 is a true and accurate copy of a May 3, 2019 email,

which Whitestone provided Yuanda on May 7, 2018.

          12.       Attached hereto as Exhibit 11 is a true and accurate copy of a letter, dated June

24, 2019, which I received from Whitestone on June 24, 2019.

          13.       Attached hereto as Exhibit 12 is a true and accurate copy of an August 1, 2019

letter I sent to Whitestone.

          14.       Attached hereto as Exhibit 13 is a true and accurate copy of the first six pages,

plus the attachment, of an August 7, 2019 email I sent to Whitestone.

          15.       Attached hereto as Exhibit 14 is a true and accurate copy of an August 19, 2019

email I received from Whitestone

          16.       Attached hereto as Exhibit 15 is a true and accurate copy of an October 7, 2019

email (with attachment) I sent to Whitestone.

          17.       Attached hereto as Exhibit 16 is a true and accurate copy of a December 7, 2019

email (with attachment) Yuanda sent to Whitestone.

          18.       Attached hereto as Exhibit 17 is a true and accurate copy of an April 27, 2020

email I sent to Whitestone.



                                                             2
4150594 v1 - Yuanda USA Corporation / Whitestone Complaint
         Case 1:20-cv-01006-GHW Document 121-2 Filed 07/02/21 Page 4 of 8




          19.       My native language is Mandarin, and this is the language I feel most comfortable

testifying in when doing so under oath, in order to ensure the accuracy of my testimony. For this

reason, I have signed this affidavit in my native language, and it is my understanding that

Yuanda’s attorney will provide an English language version of this affidavit to the court.




                                                                [See notarized signature of Mr. Tan, on
                                                                attached Mandarin translation of this
                                                                document]
                                                             By: __________________________
                                                                  Mighua Tan

Sworn to before me this _____ day
Of June, 2021



__________________________
      Notary Public




                                                              3
4150594 v1 - Yuanda USA Corporation / Whitestone Complaint
  Case 1:20-cv-01006-GHW Document 121-2 Filed 07/02/21 Page 5 of 8



Capital Linguists LLC. Tel: 833-888-6588 Email: info@capitallinguists.com
https://capitallinguists.com   Address: 2301 Shorefield Road, Suite 334, Silver Spring, MD 20902, USA.




                                Certification of Translation Accuracy
             Translation of “Yuanda - Ex. 2 - Declaration of C Tan in support of Motion for
             Summary Jugment.DOCX” from “English” to “Simplified Chinese (Mandarin)”


I,        Ziyun Xu        , hereby certify that the above-mentioned document has been translated
by me; that I am an experienced and qualified professional translator; that I am fluent in English
and Mandarin; and that, in my best judgment, the translated text truly reflects the content,
meaning, and style of the original text and constitutes in every respect a correct and true
translation of the original document.

This is to certify the correctness of the translation only. Capital Linguists LLC and I do not guarantee
that the original is a genuine document, or that the statements contained in the original document
are true. Furthermore, Capital Linguists LLC and I assume no liability for the way in which the
translation is used by the customer or any third party, including end users of the translation.

A copy of the translation is attached to this certification.                     Also attached are my qualifications.

I affirm this 11th of June 2021, under the penalties of perjury under the laws of New York, which
may include a fine or imprisonment, that I am physically located in Portugal and outside the
geographic boundaries of the United States; that the above statements are true; and that I
understand that this document may be filed in an action or proceeding in a court of law.


Signature：__________________________________

     Ziyun Xu
Capital Linguists LLC
Dated: June 11, 2021




                                                       Capital Linguists LLC.
      Case 1:20-cv-01006-GHW Document 121-2 Filed 07/02/21 Page 6 of 8



                                              ~OO :ttt:JJ5t~1G
                                                Hit1 WJ ~


 Whitestone J!J"A: 0 P],                                   )
                                                           )
         rE L±:.
        }/"J"-. Cl   '                                     )
                                                           )   No. 20 - cv - 1006
 V.                                                        )
                                                           )
 Yuanda ~ 000 PJ,                                          )
                                                           )
                                                           )



                                        llJl!f3~ (if~) JE"l!f3JZ:~
                                         Yuanda   89fit $)*'J1*?;1Ji.)(



       1.            ft~Ji r Yuanda ~ 000PJ ("Yuanda")              0
                                                                        fttJt:XJJ:c f51¥.J J;)3zJ~ Yuanda 8'9




Charles_Tan@ l26.com          0




      4.             !im!Yf18'9 i.IE:t,@ 3 ~ Whitestone J!J"A:0 PJ ~ 13-0139-002 %=*WJH~          ( "=*WJH
               Case 1:20-cv-01006-GHW Document 121-2 Filed 07/02/21 Page 7 of 8



               6.           ~fj{18"JiIE t@ s ~ 2018        4      3       Fl   11       a Egr ffi~ftt: 8"Jffil:~>tuft3~U *,                 flt1f Egrffi~1*


9=1 1EHY~             0




               1.           ftJ;;iIE:t,16 6 ~m=r- 2018 4                  1    Fl       20   a 8"J-!1 Egrffi~ft81M+ =:m tJJzfj{1ftt:8"J

ffil:~>luft3iii1U :2fs:      , flt1fEgrffi~{tt: 9=1 1EttY~            0




               8.           ~fj{181 ilE:t,@ 7 ~ Whitestone ~J'J1:0PJr 2018                                    4     11    Fl   27   B rPJ   Yuanda mf~

81 Whitestone ~m0 PJmi>l8"J~ 98 %:sf£!!~ ( "PCO #098")                                                             8"Jffil:~>l1iftliii1U :$:   0




               9.           fF/;JiiHm 8      ' Whitestone T 2018                        if: 5 Fl     7   B Jo]    Yuanda mf~j Whitestone 81

~iXw~ 8"Jffir:~AHftliU :2fs:                  0




               10.          ~~1 8-SiiHm 9 ~i\tJ,A Whitestone                            49:¥U8"J Whitestone 8"J~ i>ltrniill8"Jffir:~>ftuftliU



               11 .         ~fj{1 8"J ilE:t,li5 10 ~ Whitestone                r       2018      4   5   Fl   7   B rPJ   Yuanda mf~81 201 9 4 5

Fl   3   B Eg T-ffi~{tt:81ffil:~>tHft3iU:$:            0




               12.          ~ fj{1 8"JilEt,li5 11 ~iltr 2019               4       6    Fl   24    B J,A Whitestone 49:¥U81- !1 B mJ;;

2019     4      6     Fl   24   B 8"J{§8"Jffir:~>l1iftliU :2fs:   0




               13.          ~fj{18"JilE:t,@ 12 ~fltr 2019                  if. 8 Fl          1   B ~jfi       Whitestone 81-!1{§8".Jffil:~ >l

1iftliU:2fs:    0




               14.          ~M81ilE:t,li5 13 ~fltr 2019                    if. 8 Fl          7    B £~~!% Whitestone 8'9 - !'fEgrffi~{tt:

8-SM/\:ITT t)Jzfj{1f4=8"Jffir:~~t:uftliU :2fs:             0




               15.          ~fj{18"JilEt~ 14 ~fl(;1f 2019                  if. 8 Fl          19 BJ,A Whitestone 4~iU8"JEgrffi~{4=8'J~

~AHft3~U:$=




                                                                                    2
      Case 1:20-cv-01006-GHW Document 121-2 Filed 07/02/21 Page 8 of 8



      16.    ~llf1 8~ ilHJ§ 15    ft:fltr 2019 4   1o ~ 7    B£~t~ Whitestone 8~ E§. T-rn~ftt ( w



      17.    ~llf18~1.IHJ§ 16     ft: Yuanda r   2019   4   12 ~ 7 El£~t~ Whitestone B~E§.T- ffi~




      18.    ~llf1 8~ 1.IHJ§ 17   ft:fltr 2020 4   4 ~ 27    B£~t~ Whitestone 8~ E§. rfM148~~




~2-(__~:tEfitiiiM6Z:~
2021 4 6 ~




                                                   3
